The Honorable Nick Wilson State Senator P.O. Box 525 Pocahontas, Arkansas 72455
Dear Senator Wilson:
This is in response to your request for an opinion on three questions concerning the procedure to petition the General Assembly for a change of county boundaries. Specifically, you note that some of your constituents have gathered enough signatures on petitions to change the county boundaries between Fulton and Sharp counties. They would like to submit the petitions to the General Assembly pursuant to A.C.A. §§14-14-201—206 (1987). Because the law does not address the procedure for submission, you pose the following three questions:
  1. May the petitions be submitted to (filed with) the General Assembly during the interim between sessions or only when the General Assembly is is session?
  2. If the petitions can be submitted during the interim, to whom should the letter of transmittal be addressed?
  3. If the petitions can be submitted to (filed with) the General Assembly only when it is in session, to whom should the letter of transmittal be addressed?
As you have noted, the relevant statutes, A.C.A. §§14-14-201—206, do not address the procedure for submitting the petition. The statutes provide only that: "A petition signed by not less than fifteen percent (15%) of the legal voters residing in the areas to be affected by a proposed county boundary change may be submitted to the General Assembly for consideration." A.C.A. § 14-14-203(a)(1)(A).
The issues, therefore, of when and to whom such petitions are submitted is not addressed in the statutes.
Until the legislature clarifies its requirements, it is my opinion that although the petitions can only be considered and acted upon during a session of the legislature, no prohibition exists preventing their filing in the interim period between sessions. It appears in either case that the petitions should be addressed to both the Speaker of the House of Representatives and the President Pro Tempore of the Senate as the statute provides for submission to the "General Assembly," which would include both houses. Incorrect addressing of the petition, however, should be of no consequence regarding consideration by the legislature.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh